Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 10/19/2020, assigned serial 17/073,790 and titled “Apparatus, System and Method for Controlling Vehicle.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention is the foreign patent document JP 2015089733 A (Okada reference) which disclosed a parking support system that is configured to measure distance between a portable information terminal and a vehicle.  Okada teaches that if the measured distance between the vehicle and the portable information terminal is within a prescribed range, the vehicle is moved on the basis of commands from the portable information terminal, while if the distance is out of said range or if said distance is impossible to measure, the vehicle is stopped.  
The subject matter of the claimed invention is distinguished from this prior art in that it comprises: an apparatus/a system, and a method of controlling a vehicle, comprising: obtaining vehicle surrounding environment information and vehicle driving information; determining whether an engagement of an electronic parking brake (EPB) is possible based on the vehicle driving information to perform control for preventing a slip based on the vehicle surrounding environment information when the engagement of the EFP is impossible; calculating a steering angle for preventing the slip and transmitting the calculated steering angle to a portable terminal; and receiving a steering control command from the portable terminal and controlling steering based on the received steering control command.” 
It is found that none of the references or the combination teaches or suggests such an apparatus/a system, and a method as claimed by the applicant.  The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention. Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667